IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TROY KELVIN CURRY-                    NOT FINAL UNTIL TIME EXPIRES TO
PENNAMON,                             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D15-5139
v.

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed July 1, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel.

Troy Kelvin Curry-Pennamon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, for Respondent.




PER CURIAM.

      DENIED on the merits.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.